 Case: 3:20-cv-00333-DRC-MJN Doc #: 4 Filed: 08/28/20 Page: 1 of 4 PAGEID #: 51




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

WILLIAM LEE GRANT, II,

       Plaintiff,                                    Case No. 3:20-cv-333

vs.

JAMES A. BAKER, III, et al.,                         District Judge Douglas R. Cole
                                                     Magistrate Judge Michael J. Newman
      Defendants.
______________________________________________________________________________

  REPORT AND RECOMMENDATION1 THAT: (1) PLAINTIFF’S COMPLAINT BE
  DISMISSED AS FRIVOLOUS UNDER 28 U.S.C. § 1915; (2) SERVICE OF PROCESS
       NOT ISSUE; AND (3) THIS CASE BE TERMINATED ON THE DOCKET
______________________________________________________________________________

       This civil case is before the Court on pro se Plaintiff’s complaint in which he purports to

assert civil rights violations under 42 U.S.C. § 1985. Doc. 2. Plaintiff previously moved to

proceed in forma pauperis (“IFP”) under 28 U.S.C. § 1915, a motion the undersigned granted on

August 17, 2020. Doc. 1. Because Plaintiff is proceeding IFP, the Court is required to screen his

complaint pursuant to 28 U.S.C. § 1915(e)(2) to determine whether it is “frivolous or malicious or

fails to state a claim upon which relief may be granted.” Johnson v. City of Wakefield, 483 F.

App’x 256, 260 (6th Cir. 2012); Brewer v. Cleveland Mun. Sch. Dist., 84 F. App’x 570, 571 (6th

Cir. 2003). Pending this initial review, the undersigned has held service of process.

       In his pro se complaint, Plaintiff sets forth a bizarre array of allegations and conspiracy

theories that can aptly be characterized as “describing fantastic or delusional scenarios”; thus,

satisfying the definition of frivolousness. Neitzke v. Williams, 490 U.S. 319, 325, 327-28 (1989).

In fact, Plaintiff’s complaint here contains similar, if not identical, allegations to those he has


       1
       Attached hereto is a NOTICE to the parties regarding objections to this Report and
Recommendation.
 Case: 3:20-cv-00333-DRC-MJN Doc #: 4 Filed: 08/28/20 Page: 2 of 4 PAGEID #: 52




attempted to assert in a multitude of other actions deemed frivolous by federal courts throughout

the country. See e.g. Grant v. Office of Sec'y of Def., No. 5:19-CV-01566-LCB, 2019 WL

4917916, at *1 (N.D. Ala. Oct. 4, 2019); Grant v. Cent. Intelligence Agency, No. 19-CV-13422,

2019 WL 6218676, at *2 (E.D. Mich. Nov. 21, 2019); Grant v. U.S. Dep’t of the Treasury, No.

6:18-CV-291-RWS, 2018 WL 3748415, at *1 (E.D. Tex. June 25, 2018); Grant v. U.S. Dep’t of

Def., No. CV 19-00663 JAO-WRP, 2019 WL 7116353, at *1 (D. Haw. Dec. 23, 2019); Grant v.

Cent. Intelligence Agency, No. 19-CV-5607, 2020 WL 247531 (E.D. Pa. Jan. 16, 2020); Grant v.

Cent. Intelligence Agency, No. 1:19-CV-350, 2019 WL 6683858 (W.D. Pa. Dec. 6, 2019); Grant

v. U.S. Dep’t of Def., No. 819CV03545DCCJDA, 2020 WL 1878178 (D.S.C. Jan. 8, 2020), report

and recommendation adopted sub nom. Grant v. US Dep’t of Def., No. 8:19-CV-03545-DCC,

2020 WL 1876266 (D.S.C. Apr. 15, 2020); Grant v. Cent. Intelligence Agency, No. CV 19-13747,

2019 WL 7329093, at *2 (E.D. La. Dec. 11, 2019), report and recommendation adopted, No. CV

19-13747, 2019 WL 7291057 (E.D. La. Dec. 30, 2019); Grant v. Illinois, No. 4:19-CV-2927 JAR,

2019 WL 5864580, at *2 (E.D. Mo. Nov. 7, 2019); Grant v. U.S. Dep’t of Def., No. 19-CV-979-

NJR-GCS, 2019 WL 6728878 (S.D. Ill. Dec. 11, 2019).

       Plaintiff even previously asserted the same or similar allegations in a pro se complaint filed

in the Eastern Division of this Court. See Civil Liberties Complaint, Grant v. Cent. Intelligence

Agency, No. 2:19-cv-5052 (S.D. Ohio Nov. 22, 2019), ECF No. 2. Like all other cases cited supra,

Plaintiff’s action in the Eastern Division of this Court was also found to be frivolous and was

dismissed on initial review pursuant to § 1915. Grant v. Cent. Intelligence Agency, No. 2:19-CV-

5052, 2019 WL 6251367, at *2 (S.D. Ohio Nov. 22, 2019), report and recommendation adopted

2019 WL 6726912 (S.D. Ohio Dec. 11, 2019).




                                                 2
 Case: 3:20-cv-00333-DRC-MJN Doc #: 4 Filed: 08/28/20 Page: 3 of 4 PAGEID #: 53




        Based on the foregoing, Plaintiff’s complaint here is not only frivolous as fantastic and

delusional, it is also frivolous as duplicative of numerous other cases he has filed throughout the

United States. See Hudson v. Hood, No. 17-1455, 2018 WL 5294849, at *1 (6th Cir. Aug. 28,

2018) (“A duplicative action is subject to dismissal for frivolity or malice under § 1915(e)”).

Accordingly, the undersigned RECOMMENDS that: (1) Plaintiff’s pro se complaint be

DISMISSED as frivolous under 28 U.S.C. § 1915; (2) service of process not issue; and (3) this

action be TERMINATED on the Court’s docket.



Date:   August 28, 2020                              s/ Michael J. Newman
                                                     Michael J. Newman
                                                     United States Magistrate Judge




                                                3
 Case: 3:20-cv-00333-DRC-MJN Doc #: 4 Filed: 08/28/20 Page: 4 of 4 PAGEID #: 54




                           NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections

to the proposed findings and recommendations within FOURTEEN days after being served with

this Report and Recommendation. This period is not extended by virtue of Fed. R. Civ. P. 6(d) if

served on you by electronic means, such as via the Court’s CM/ECF filing system. If, however,

this Report and Recommendation was served upon you by mail, this deadline is extended to

SEVENTEEN DAYS by application of Fed. R. Civ. P. 6(d). Parties may seek an extension of the

deadline to file objections by filing a motion for extension, which the Court may grant upon a

showing of good cause.

       Any objections filed shall specify the portions of the Report and Recommendation objected

to, and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based, in whole or in part, upon matters occurring of record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs.

       A party may respond to another party’s objections within FOURTEEN days after being

served with a copy thereof. As noted above, this period is not extended by virtue of Fed. R. Civ.

P. 6(d) if served on you by electronic means, such as via the Court’s CM/ECF filing system. If,

however, this Report and Recommendation was served upon you by mail, this deadline is extended

to SEVENTEEN DAYS by application of Fed. R. Civ. P. 6(d).

       Failure to make objections in accordance with this procedure may forfeit rights on appeal.

See Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947, 949-50

(6th Cir. 1981).



                                                4
